If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                  December 1, 2022
              Plaintiff-Appellee,                                 9:05 a.m.

v                                                                 No. 353052
                                                                  St. Clair Circuit Court
LANTZ HOWARD WASHINGTON,                                          LC No. 19-002078-FH

              Defendant-Appellant.


Before: GLEICHER, C.J., and MARKEY and PATEL, JJ.

GLEICHER, C.J.

       The Sixth Amendment’s Confrontation Clause prohibits the admission of a testimonial
statement made by an unavailable witness unless the witness was previously made available for
cross-examination. The question presented is whether evidence implicitly introducing an
unavailable witness’s testimonial statement is similarly precluded.

        A Canadian Customs and Border Service Agency (CBSA) agent, Officer Matthew Lavers,
arrested Lantz Washington after Washington avoided paying the Blue Water Bridge toll in Port
Huron. Lavers brought Washington back to the American side of the bridge and reported that
Washington was wearing a bulletproof vest under his shirt. The prosecution charged Washington
with being a violent felon in possession of body armor contrary to MCL 750.227g.

       Lavers did not testify at Washington’s trial and was never offered for cross-examination.
The prosecution circumvented this Confrontation Clause problem by questioning a United States
Customs and Border Protection officer about his “communications” with Lavers. Through this
questioning, the prosecution effectively admitted Lavers’ unconfronted testimony that Washington
possessed the body armor.

       Lavers was the only witness who could connect Washington to the body armor, and thus a
witness whom Washington had a constitutional right to confront. Because the error in allowing
another witness to establish Washington’s guilt was not harmless beyond a reasonable doubt, we
vacate Washington’s conviction and remand for a new trial.




                                              -1-
                                  I. THE TRIAL EVIDENCE

        Washington crossed the Blue Water Bridge from Port Huron, Michigan, into Canada
without paying the toll. The toll collector, Denise Fenner, recounted that a vehicle “actually blew
through my lane.” Fenner could not see the vehicle’s occupant or discern whether the driver was
male or female. From her vantage point, Fenner admitted, she would not have been able to tell if
the driver wore a bulletproof vest. Video evidence revealed that the driver wore red clothing and
drove a Ford pickup truck. Fenner reported the event to her supervisor.

       Paul Stockwell, a supervisory officer with United States Customs and Border Protection,
supplied the testimony needed to convict Washington: that Washington was in possession of a
body armor. Stockwell explained that he met Officer Lavers and a crew of CBSA officers on the
American side of the bridge. They had Washington in a police cruiser. Stockwell’s observation
of Washington in the Canadian police cruiser was his only relevant first-hand observation.

       Because Lavers’ did not appear at the trial, the prosecution relied on the following
testimony by Officer Stockwell to establish Washington’s possession of the vest:

               Q. . . . Who gave you custody of [Washington] . . . ?

               A. I, I don’t know which specific CBSA officer turned him over to us. We
       actually, me and the guys that work with me, took him out of the cruiser. So, he
       was in the back.

               Q. Okay, so a collective group of you?

               A. There was.

               Q. Okay.

               A. There was about six of us.

                                                 * * *

              Q. At some point did Officer Lavers from the Canadian services hand you
       any other evidence?

               A. Yes, he did.

               Q. What did he hand you?

                                                 * * *

               A. A body armor.

                                                 * * *

              Q. Now, without saying anything about what was said, the only question I
       have for you is were there communications between you and Officer Lavers?


                                                -2-
               A. There were.

             Q. Okay. And . . . based on those communications you took custody of
       [Washington]?

               A: Yes, we did.

              Q. And you took possession of the body armor that was turned over at the
       same time?

               A. Yes, sir. [Emphasis added.]

        On cross-examination, Officer Stockwell acknowledged that Washington was not wearing
the bulletproof vest when he took him into custody, that he never saw Washington wearing the
vest, that he did not witness the vest being removed from Washington’s person or possession, and
that he had no direct personal knowledge that Washington had ever possessed the vest. The
questioning concluded:

                Q. So would it be fair to summarize, Officer, you have no direct knowledge
       of Mr. Washington having possession of [the body armor], seeing him in possession
       of it in any . . . way, shape or form; is that correct?

               A. No direct knowledge.

       Officer Stockwell transferred custody of Washington to Port Huron Police Officer Kyle
Whitten. Whitten took Washington to the St. Clair County Jail, where he “overheard [Washington]
say that he was wearing the body armor because he was afraid people were going to kill him.”
Like Stockwell, Whitten conceded on cross-examination that he did not have any personal
knowledge that Washington had worn or possessed the body armor.

        Port Huron Police Officer Ernesto Fantin authenticated a jailhouse recording of a phone
call from Washington to his mother. During the call, Washington stated that “James” gave him a
bulletproof vest and he “put on the bulletproof vest.” The transcribed call continued, “And I went
to the police with it on. I was [in] fear for my life, they was threatening me.”

       Washington testified on his own behalf and denied having made the statement attributed to
him by Whitten. He otherwise claimed that he could not recall or remember whether he possessed
or wore the bulletproof vest.

       The jury found Washington guilty as charged.

                                         II. ANALYSIS

                   A. HEARSAY AND THE CONFRONTATION CLAUSE

        The United States Constitution provides, “[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with the witnesses against him[.]” US Const, Am VI. Under
the Michigan Constitution, “[i]n every criminal prosecution, the accused shall have the right . . .


                                                -3-
to be confronted with the witnesses against him or her[.]” Const 1963, art 1, § 20. “The right of
confrontation insures that the witness testifies under oath at trial, is available for cross-
examination, and allows the jury to observe the demeanor of the witness.” People v Yost, 278
Mich App 341, 370; 749 NW2d 753 (2008) (quotation marks and citations omitted). A witness’s
testimony incriminating a defendant is inadmissible at a trial unless the witness is present for cross-
examination or previously submitted to cross-examination by the defendant. Melendez-Diaz v
Massachusetts, 557 US 305, 309; 129 S Ct 2527; 174 L Ed 2d 314 (2009).

      Washington challenges the following portion of the prosecutor’s exchange with Officer
Stockwell on Confrontation Clause grounds:

              Q. At some point did Officer Lavers from the Canadian services hand you
       any other evidence?

               A. Yes, he did.

               Q. What did he hand you?

                                                   * * *

               A. A body armor.

                                                   * * *

              Q. Now without saying anything about what was said, the only question I
       have for you is were there communications between you and Officer Lavers?

               A. There were.

             Q. Okay. And . . . based on those communications you took custody of
       [Washington]?

               A. Yes, we did.

              Q. And you took possession of the body armor that was turned over at the
       same time?

               A. Yes, sir. [Emphasis added.]

          Our Confrontation Clause analysis of this testimony requires two inquiries: was Lavers
“(1) . . . a ‘witness against’ the accused under the Confrontation Clause; and (2) if so, has the
accused been afforded an opportunity to ‘confront’ that witness under the Confrontation Clause?”
People v Fackelman, 489 Mich 515, 562; 802 NW2d 552 (2011). The first question concerns
whether Stockwell’s questioning introduced a “testimonial” statement. A testimonial statement is
one made for an evidentiary purpose. Crawford v Washington, 541 US 36, 51; 124 S Ct 1354; 158
L Ed 2d 177 (2004). Crawford instructs that for Confrontation Clause purposes, testimonial
statements are those in which witnesses “ ‘bear testimony’ ” against an accused. Id.
“Testimony . . . is typically a solemn declaration or affirmation made for the purpose of


                                                 -4-
establishing or proving some fact.” Id. (cleaned up.) The United States Supreme Court has
characterized the exclusion of testimonial hearsay as the “primary object” of the Sixth
Amendment. Id. 53. “Where testimonial statements are at issue, the only indicium of reliability
sufficient to satisfy constitutional demands is the one the Constitution actually prescribes:
confrontation.” Id. at 68-69.

       Lavers’ “affirmation” that Washington was wearing the body armor, communicated
through Stockwell, was testimonial. Lavers told Stockwell about the body armor “to establish or
prove past events potentially relevant to later criminal prosecution.” Davis v Washington, 547 US
813, 822; 126 S Ct 2266; 165 L Ed 2d 224 (2006). Had the prosecutor simply asked Stockwell,
“what did Officer Lavers tell you about the body armor,” it is easy to conclude that the
Confrontation Clause would have prohibited an answer (and undoubtedly, that is the reason the
prosecutor did not ask that question).

        But Stockwell’s trial testimony conveyed precisely the same information: that Washington
had been wearing the body armor when caught by the Canadian authorities. Either recapitulated
directly as a statement made by Lavers to Stockwell, or through the implied method used at the
trial, Lavers was the source of the incriminatory assertion that Washington possessed the body
armor. Stockwell was not personally involved in Washington’s arrest on the Canadian side of the
bridge. He had no reason to know, or even to suspect, that Washington was wearing body armor
until he spoke to Lavers. Stockwell relayed to the jury the substance of Lavers’ out-of-court report
and the prosecutor introduced this evidence to prove its truth: that Washington possessed the body
armor.

       Lavers’ assertion of Washington’s guilt was incorporated within Stockwell’s testimony
through an indirect method that checks all the boxes as unconfronted testimonial hearsay: an out-
of-court assertion, testimonial in nature, admitted for its truth. Stockwell did not explicitly state
that Washington was wearing the vest, but his testimony contained an implicit accusation that he
was. And Lavers was Washington’s accuser, not Stockwell, despite that Lavers’ actual words
were never revealed to the jury. Because Lavers never testified, the answer to the second
Fackelman inquiry is obvious: Washington did not have an opportunity to confront Lavers.

        The remaining question is whether the United States and Michigan Constitutions permit
the introduction of this implied hearsay testimony.

         Other courts have referred to similar end-runs around the Confrontation Clause as the
elicitation of implied hearsay. For example, in Mason v Scully, 16 F3d 38 (CA 2, 1994), the
prosecutor questioned a detective about a conversation the detective had with an armed robbery
suspect (George Rivera), who was unavailable to testify at the defendant’s trial:

               “Q. And, after the lineup . . . was a conversation held with George Rivera?
       This is a yes or no question.

               A. Yes.

             Q. And, after this conversation with George Rivera, were you looking for
       somebody?



                                                -5-
               A. Yes, I was.

               Q. And who were you looking for?

               A. [The defendant] Terrence Mason.” [Id. at 40.]

       The United States Court of Appeals for the Second Circuit held that the admission of this
testimony violated the defendant’s right to confront Rivera, whose statement was implicitly
introduced through the detective. The Court explained, “To implicate the defendant’s
confrontation right, the statement need not have accused the defendant explicitly but may contain
an accusation that is only implicit.” Id. at 42-43. That the precise content of Rivera’s statement
was never revealed was “immaterial,” the Court continued, “for the plain implication that the
prosecutor sought to elicit, and emphasized in his summation, was that the conversation with
Rivera led the police to focus on Mason.” Id. at 43.

        The Second Circuit considered the same legal issue in Ryan v Miller, 303 F3d 231 (CA 2,
2002), which arose from the murder of a young boy. Four teenagers were suspected of having
killed the child. Detectives questioned many witnesses and possible suspects, narrowing down the
potential defendants to Peter Quartararo and three others. Id. at 234-235. Detective Palumbo
questioned Quartararo while detectives Gill and Reck questioned Thomas Ryan and Robert
Brensic. Id. at 235. The prosecutor elicited the following testimony from Sergeant Jensen, who
oversaw the investigation:

               “Q. And did something happen at 4:30?

               A. Yes, there did.

               Q. What?

               A. I received a phone call from Detective Palumbo.

              Q. Did you then have a conversation with Detective Palumbo on the
       telephone at about 4:30?

               A. Yes, I did.

              Q. Now, as a result of talking with Detective Palumbo at 4:30, did you do
       something with respect to Gill and Reck?

               A. Yes, I did.

               Q. What was that?

               A. I directed Gill and Reck to advise Tom Ryan and Robert Brensic of their
       rights.”

               [Defense Counsel]. I’m going to object.

               The court. No overruled.


                                               -6-
                Q. As to what charge?

                A. Murder.” [Id. at 241.]

The opinion details additional testimony given by the detectives referencing other conversations
and inculpatory actions taken after conversations with suspects who confessed (and who did not
testify), such as reading another suspect his Miranda1 rights. Id. at 241-244.

         The Court characterized the objectionable content of the testimony as “accusatory
assertions introduced without the testimony of the accuser” in violation of the Confrontation
Clause. Id. at 247. Recalling Mason, the Court reasoned, “Testimony need not contain an explicit
accusation in order to be excluded as a violation of the Confrontation Clause,” and admonished
that “it is well established in this Circuit that lawyers may not circumvent the Confrontation Clause
by introducing the same substantive testimony in a different form.” Id. at 248.

       Other Courts have analyzed similar efforts to avoid the Confrontation Clause and have
reached the same conclusion. In United States v Kizzee, 877 F3d 650, 653 (CA 5, 2017), a case
resembling ours, the prosecutor questioned a detective “about questions he posed to a criminal
suspect, Carl Brown, during an interrogation.” Brown did not testify. Here is the colloquy:

                “Prosecutor. Detective Schultz, did you ask Mr. Brown a series of
         questions after you arrived at the police department?

                [Schultz]. Yes, sir, I did.

                 Prosecutor. Did you ask Mr. Brown whether or not he obtained the
         narcotics that were discovered in his hat from Pereneal Kizzee?

                [Schultz]. Yes, sir, I did.

                Prosecutor. Did you ask him if he obtained the narcotics that were
         discovered in his hat immediately prior to being stopped?

                [Schultz]. Yes, sir.

                Prosecutor. Did you ask Mr. Brown whether or not he had seen any
         additional narcotics at 963 Trinity Cut Off?

                [Schultz]. Yes.

                                              * * *

                Prosecutor. Did you ask him whether or not he obtained drugs from Mr.
         Kizzee on previous occasions?



1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -7-
               [Schultz]. Yes, sir.

               Prosecutor. Based on your observations the day before that involved the
       surveillance at Mr. Kizzee’s residence, the stop by Officer Taylor [Wilkins], the
       discovery of narcotics, and your subsequent interview of Mr. Brown, what did you
       and Detective Lehman do?

                [Schultz]. I was able to obtain a search warrant for 963 Trinity Cut Off.”
       [Id. at 655 (alterations altered).]

      The United States Court of Appeals for the Fifth Circuit vacated Kizzee’s conviction on
Confrontation Clause grounds, explaining:

                This Court has recognized that police testimony about the content of
       statements given to them by witnesses are testimonial under Crawford; officers
       cannot refer to the substance of statements made by a nontestifying witness when
       they inculpate the defendant. Where an officer’s testimony leads to the clear and
       logical inference that out-of-court declarants believed and said that the defendant
       was guilty of the crime charged, Confrontation Clause protections are triggered.
       [Id. at 657 (cleaned up).]

The detective’s testimony was inadmissible because it allowed the jury “to reasonably infer the
defendant’s guilt,” the Court continued, based on testimonial statements made to the officer by
nontestifying witnesses. Id. See also Young v United States, 63 A3d 1033 (US App DC, 2013);
United States v Meises, 645 F3d 5, 21 (CA 1, 2011) (“[I]f what the jury hears is, in substance, an
untested, out-of-court accusation against the defendant, particularly if the inculpatory statement is
made to law enforcement authorities, the defendant’s Sixth Amendment right to confront the
declarant is triggered.”).

        Michigan has not yet officially weighed in on the evidentiary and constitutional issues
presented here. We find the federal implied hearsay cases cited in this opinion persuasive and
consistent with our State’s Confrontation Clause jurisprudence. Evidence directly implying the
substance of a testimonial, out-of-court statement made by an unavailable witness and offered to
prove its truth is inadmissible because it violates the Sixth Amendment of the United States
Constitution, and Article 1, § 20 of Michigan’s Constitution.

         Contrary to our dissenting colleague’s position, this Court’s decision in Jones (After
Remand), 228 Mich App 191, is neither dispositive of nor relevant to the evidentiary issue now
before us. Jones involved only a hearsay question and not a Confrontation Clause issue. A witness
testified to having heard another witness shout, “ ‘Bitch come out, I’m gonna kick your ass. And
Alphonzo don’t want you, Alphonzo don’t love you.’ ” Id. at 203. The defendant objected solely
on hearsay grounds. This Court held that the first phrase (“Bitch come out”) was not a “statement”
for hearsay purposes because it “contains no assertion. It is incapable of being true or false. It is
a command, not an assertion[.]” Id. at 204-205. The remainder of the testimony was assertive,
this Court observed, but was not offered to prove its truth. Id. Rather, the words were offered “as
an integral part of the series of events that led to the shooting of the victim” and “a component of
the threat” made to another witness. Id. at 205.



                                                -8-
       The dissenter in Jones maintained that the words contained an “implied assertion” that the
speaker was angry, and therefore qualified as hearsay. Id. at 227 (O’CONNELL, J., dissenting). The
majority rejected the dissent’s version of the “implied assertion” theory, defining the concept as
follows:

                The use of the term “implied assertion” to denote hearsay has occurred in
       situations where out-of-court conduct of a person, sometimes verbal and sometimes
       nonverbal, is offered in evidence to demonstrate that person’s belief, from which
       the inference is offered that the belief is true, when it was not the actor’s intent to
       communicate the matter to be proved in court. And so, to use a famous example,
       if the issue were the seaworthiness of a ship, evidence that the ship captain sailed
       away with his family aboard after making a thorough inspection of the ship would
       be considered hearsay as being the captain’s implied assertion that the ship was
       seaworthy. [Id. at 207-208 (emphasis added).]

       Stockwell’s recount of his conversation with Lavers does not fall within this definition of
an “implied assertion” because it was offered to prove Lavers’ intent “to communicate the matter
to be proved in court.” Unlike an “implied assertion,” the term used in Jones, the substance of
Lavers’ conversation with Stockwell on the Blue Water Bridge—that Washington had the body
armor in his possession—was offered by the prosecution to prove its truth. And when Lavers
handed over Washington and the vest to Stockwell, Lavers made a statement that he intended as
accusatory. Unlike the witness quoted in Jones, Lavers meant to “bear testimony” against
Washington, thereby situating the statement squarely within the definition of unconfronted
hearsay. See Fackelman, 489 Mich at 515 (“And we understand from the constitution that the
right of confrontation is concerned with a specific type of out-of-court statement, i.e., the
statements of ‘witnesses,’ those people who bear testimony against a defendant.”).

        Notably, the defendant in Jones did not challenge the admission of the statements on
Confrontation Clause grounds; that case was decided six years before Crawford. Through
Crawford’s lens, the statements would have been admissible because they were not testimonial.
The evidence being conveyed was the speaker’s state of mind rather than an accusation. Jones
and its newest progeny, People v Propp (on Remand), ___ Mich App ___; ___ NW2d ___ (2022)
(Docket No. 343255), involve communications that were neither hearsay nor testimonial, and lack
any relevance here.

       We also respectfully disagree with our dissenting colleague’s view that the
“communication” testimony elicited from Stockwell was intended only to explain why Stockwell
took Washington into custody and not to prove that Washington possessed the body armor.
Stockwell took Washington into custody because Washington was in possession of body armor.
That fact was personally unknown to Stockwell until Lavers shared it. The reason that Stockwell
took Washington into custody is logically and legally inextricable from the out-of-court accusation
made by Lavers that Washington was wearing the body armor when arrested in Canada. The
“explanation” for Stockwell’s conduct is relevant only because it inculpated Washington.

        The prosecutor asked Officer Stockwell three questions critical to proving Washington’s
guilt: whether he had “communications” with Lavers, whether “based on those communications
[he] took custody of [Washington],” and whether he “took possession of the body armor that was


                                                -9-
turned over at the same time.” Implicit within Stockwell’s answers is Lavers’ out-of-court
statement that Washington possessed the body armor when he was arrested. Absent this implied
testimonial hearsay, the prosecutor could establish only one crime: jumping the toll. Stockwell
did not recount the exact words the two shared, but the substance of Lavers’ communication was
obvious, and the reason for its introduction was to prove that Washington was wearing the body
armor when stopped by the Canadian authorities rather than to explain why he was taken into
custody.

       Permitting the prosecution to “weav[e] an unavailable declarant’s statements into another
witness’s testimony by implication” violates the Confrontation Clause. Meises, 645 F3d at 22.
Stockwell’s testimony regarding his “communications” with Lavers therefore violated
Washington’s Sixth Amendment right to confront Lavers. We turn to a discussion of the
appropriate remedy for this constitutional violation.

                 B. PRESERVATION AND OUR STANDARD OF REVIEW

        On the morning of the trial, Washington moved in limine to exclude from the trial evidence
the bulletproof vest and the recorded jailhouse phone call. Defense counsel maintained that the
prosecution could establish an evidentiary foundation for the introduction of the bulletproof vest,
“the corpus delicti itself,” only through testimony that would violate the Confrontation Clause.
Counsel contended, “And if you read Crawford [v] Washington, I don’t think anyone can doubt
having read that wonderful opinion by Justice Scalia that if you don’t have the ability to cross
examine the real witness, . . . the only one who saw you do anything, you’re being denied your
right to a fair trial and there’s a Sixth Amendment violation.” Regarding Washington’s alleged
statements at the jail and during the phone call, counsel invoked the “rule of corpus delicti.”

       The trial court denied the motion, but it precluded Officer Stockwell from testifying to any
statements made by Officer Lavers. The court explained, “[H]e can say factually I received this
from a Canadian Customs officer at the same time I received the Defendant, as well as his truck
was turned over. That then is okay. You’ve got those circumstances.”

        Counsel also pointed out that Washington had been deemed incompetent to stand trial
following a forensic examination conducted approximately two weeks after his arrest, and moved
to exclude his statements on voluntariness grounds. Washington was only later deemed competent
to stand trial. The court denied that motion, too.

        We review de novo whether a defendant’s Sixth Amendment right of confrontation has
been violated. People v Bruner, 501 Mich 220, 226; 912 NW2d 514 (2018). Because the
Confrontation Clause error was preserved by an appropriate objection, we must determine whether
the beneficiary of any error has established that the error was harmless beyond a reasonable doubt.
People v Sammons, 505 Mich 31, 56; 949 NW2d 36 (2020). This analysis requires us to assess
“the probable effect of that testimony on the minds of an average jury.” Id. (quotation marks and
citation omitted). “Reversal is required if the average jury would have found the prosecution’s
case significantly less persuasive without the erroneously admitted testimony” of Officer
Stockwell, and the introduction of the body armor. Id. (quotation marks and citation omitted).
This analysis requires us to consider the remainder of the prosecution’s case.




                                               -10-
                              C. THE APPROPRIATE REMEDY

        The prosecution has not demonstrated that the error in this case was harmless beyond a
reasonable doubt. The primary evidence linking Washington to the body armor was provided by
Stockwell’s inadmissible testimony conveying Lavers’ statements. Through Stockwell, the
prosecution admitted the vest into evidence and connected it to Washington. Absent Stockwell’s
testimony regarding the substance of his “communications” with Lavers, the prosecution would
have lacked any testimony that could serve as a foundation for the vest’s admission, to establish
the chain of custody, or to prove that a crime had been committed.

        The additional evidence linking Washington to the body armor consisted of Washington’s
alleged jailhouse confession (overheard by an officer), and the recorded telephone conversation
with his mother explaining that “James” gave him the vest and he “put it on” because he “was [in]
fear for my life, they was threatening me.” But without Stockwell’s prohibited testimony, the
prosecution would have been unable to introduce the vest into evidence. Given that evidentiary
vacuum, Washington’s statements would have been inadmissible under the corpus delicti rule.

        “In Michigan, it has long been the rule that proof of the corpus delicti is required before
the prosecution is allowed to introduce the inculpatory statements of an accused.” People v
McMahan, 451 Mich 543, 548; 548 NW2d 199 (1996). The “corpus delicti” rule originally applied
only to homicide cases, but Michigan applies the rule to other crimes as well. People v Cotton,
191 Mich App 377, 384-387; 478 NW2d 681 (1991).

                In defining the concept of corpus delicti, Wigmore notes that an analysis of
       every crime reveals three components: (1) the occurrence of the specific injury or
       loss; (2) some person’s criminality as the cause of the loss; and (3) the accused’s
       identity as the perpetrator of the crime. In its strictest sense, the term “corpus
       delicti” refers only to the first of these elements. For example, the corpus delicti of
       homicide is the fact of death. However, most courts also have included the second
       element, someone’s criminality. On the other hand, most courts have held that the
       accused’s identity as the perpetrator of the crime is not an element of the corpus
       delicti. [Id. at 386.]

       Without direct or circumstantial evidence that Washington possessed the vest, the
prosecution had no evidence that any crime had been committed. Likely the prosecution was
aware of this problem and questioned Stockwell regarding his “communications” with Lavers in
an attempt to work around it. Regardless, we cannot conclude beyond a reasonable doubt that
Washington would have been convicted had the inadmissible testimony been excluded.

        We vacate Washington’s conviction and remand for a new trial. We do not retain
jurisdiction.

                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Sima G. Patel




                                                -11-